J-S26009-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                v.                             :
                                               :
    ADANTE L. SMITH                            :
                                               :
                       Appellant               :   No. 1505 MDA 2021


       Appeal from the Judgment of Sentence Entered October 19, 2021,
               in the Court of Common Pleas of Dauphin County,
            Criminal Division at No(s): CP-22-CR-0005147-2019.

BEFORE:      KUNSELMAN, J., McCAFFERY, J., and STEVENS, P.J.E.*

MEMORANDUM BY KUNSELMAN, J.:                       FILED SEPTEMBER 19, 2022

        Adante L. Smith appeals from the judgment of sentence of life in prison

without parole, after a jury convicted him of murder of the first degree,

robbery, and conspiracy to commit robbery.1 We affirm.

        On the evening of August 30, 2019, Smith and two other men met Kyler

Wiawada on the streets of Harrisburg to purchase cannabis. The deal went

awry. Smith shot Wiawada “multiple times at close range.” N.T., 10/11/12,

at 22. Wiawada died.

        Ten days later, law enforcement arrested Smith. A detective told Smith,

“you have the right to remain silent, anything that you say can or may be

used against you . . . You have the right to an attorney. If you can’t afford

one, one will be appointed to you by Dauphin County.” N.T., 10/11/12, at 18.

____________________________________________


*   Former Justice specially assigned to the Superior Court.

1   See 18 Pa.C.S.A. §§ 2502(a), 903, and 3701(a)(1)(l).
J-S26009-22



      The detective then interrogated Smith. After about 90 minutes, Smith

confessed to being at the scene of the murder and that “his gun accidentally

went off during a struggle.” Id. at 22. The Commonwealth charged Smith

with homicide, stealing the murder weapon from a previous victim, and other

offenses not at issue here.

      The COVID-19 pandemic struck, and two years passed. On October 4,

2021, Smith filed a motion in limine to suppress his confession. He contended

that he “was not fully advised of his Miranda [v. Arizona, 384 U.S. 436

(1966),] rights.   Specifically, he was never advised that he could stop

answering questions at any time and ask for a lawyer.” Smith’s Motion in

Limine at 3.

      After a suppression hearing, defense counsel argued as follows:

         we have a young man who was taken into custody for a very
         serious crime, and he avers that the totality of the
         circumstances was that . . . his confession was involuntary,
         because of the pressure of the interrogation and the fact
         that he voiced his concerns about being pressured and the
         interview continued on. And the defense feels that, at that
         time, it may have been appropriate or should have been
         appropriate for the investigators to advise him that he could
         have asked for an attorney. That’s the bottom line.

N.T., 10/11/21, at 28.

      Smith made no other arguments. The court denied Smith’s motion in

limine to suppress, because the detective gave warnings that complied with

Miranda, supra. See Trial Court Opinion, 2/28/22, at 4.




                                     -2-
J-S26009-22



       The matter proceeded to trial. A jury convicted and the court sentenced

Smith as described above. This timely appeal followed.

       Smith raises the following two appellate issues:

          1.     Did the trial court’s denial of . . . Smith’s motion in
                 limine to exclude self-incriminating statements . . .
                 violate his rights under the 5th Amendment of the
                 United States Constitution and Constitution of the
                 Commonwealth of Pennsylvania as expressed in
                 Miranda . . . and its federal and state-court progeny?

          2.     Are the protections against unknowing self-
                 incrimination afforded by the Miranda warnings as
                 currently practiced per Pennsylvania caselaw
                 incomplete and inadequate, because they do not
                 require police investigators/interrogators to advise
                 that a person has the right to stop answering
                 questions during an interrogation and ask for a
                 lawyer?

Smith’s Brief at 1-2.

       First, Smith asks whether denying his motion in limine violated his rights

under Fifth Amendment to the federal constitution and the Constitution of the

Commonwealth of Pennsylvania.2 However, Smith does not argue this issue.

       Instead, he concedes that the detective correctly gave the warnings that

the Supreme Court of the United States required in Miranda, supra. “This is

a case where the [suppression] court correctly applied [existent] law . . . The
____________________________________________


2 There is no Fifth Amendment to the Constitution of the Commonwealth of
Pennsylvania. Smith cites no provision under our state charter to support his
arguments. Although Smith mentions the Constitution of the Commonwealth
of Pennsylvania in his brief, he did not claim heightened protections under
that charter before the suppression court, nor does he make such an assertion
on appeal. Thus, we confine our review to the federal constitution.


                                           -3-
J-S26009-22



detective correctly provided rights warnings consistent with Miranda . . . .”

Smith’s Brief at 6.

       In short, Smith admits his first claim of error is meritless. We agree.

       Turning to the second appellate issue, Smith claims the Supreme Court

of the United States did not go far enough in Miranda. In his view, the Fifth

Amendment3 requires police to provide more warnings than Miranda

demands. Smith believes, to apprise citizens of their Fifth Amendment rights

fully, police must also tell people they have “the right to stop answering

questions at any point in the interrogation and refuse to make any further

statements to the interrogators.” Id.

       Currently, law enforcement must warn a person “that he has a right

to remain silent, that any statement he does make may be used as evidence

against him, and that he has a right to the presence of an attorney, either

retained or appointed.” Miranda, 384 U.S. at 444. By attempting to expand

that list of warnings, Smith seeks to forge new Fifth Amendment

jurisprudence.

       Before we may reach the merits of this claim, we must determine if the

constitutional question is properly before this Court.    Whether a party has

preserved an issue for appellate review “presents a question of law, and, as

such, our standard of review is de novo, and our scope of review is plenary.”

____________________________________________


3The Fifth Amendment dictates, in relevant part, that a person shall not “be
compelled in any criminal case to be a witness against himself . . . .”


                                           -4-
J-S26009-22



Trigg v. Children's Hosp. of Pittsburgh of UPMC, 229 A.3d 260, 269 (Pa.

2020).

      “Issues not raised in the lower court are waived and cannot be raised

for the first time on appeal.” Pa.R.A.P. 302(a). Even issues “of constitutional

dimension are waived if not raised in the trial court.    A new and different

theory of relief may not be successfully advanced for the first time on appeal.”

Commonwealth v. Pi Delta Psi, Inc., 211 A.3d 875, 884 (2019), appeal

denied, 221 A.3d 644, (Pa. 2019) (some punctuation omitted).

      Below, Smith contended the detective violated Miranda. He asserted

he “was not fully advised of his Miranda rights. Specifically, he was never

advised that he could stop answering questions at any time and ask for a

lawyer.” Smith’s Motion in Limine at 3. That statement is factually and legally

erroneous.   As Smith now acknowledges, the detective fully complied with

Miranda; that case did not require the detective to tell Smith “that he could

stop answering questions at any time and ask for a lawyer.” Smith’s Motion

in Limine at 3.

      In the suppression court, Smith did not admit the detective complied

with Miranda and then argue that the Miranda warnings themselves were

insufficient to safeguard his Fifth Amendment rights. At best, his attorney

said, “the defense feels that . . . it may have been appropriate or should have

been appropriate for the investigators to advise him that he could have asked

for an attorney.” N.T., 10/11/21, at 28.




                                     -5-
J-S26009-22



       Rather than making a specific, constitutional argument for expanding

the Miranda warnings, Smith merely suggested what he felt the detective

should have done.        He gave no further explanation.    Smith presented no

argument to the suppression court as to why the Miranda warnings should

be reconsidered and expanded to enhance Fifth Amendment protections. Most

importantly, he did not contend the warnings, “as currently practiced, [are]

incomplete and inadequate . . . .” Smith’s Brief at 1.

       Hence, he raises a novel constitutional theory for the first time on appeal

in violation of Pa.R.A.P. 302(a). We dismiss it as waived.4 See Trigg, supra.

       Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/19/2022




____________________________________________


4 Even if Smith had argued below that Miranda v. Arizonia, 384 U.S. 436
(1966), inadequately protects his Fifth Amendment rights, neither the
suppression court nor this Court could have granted him relief. Miranda is a
federal constitutional case. “In a constitutional case, only [the Supreme Court
of the United States] can correct [its] error.” Kisor v. Wilkie, ___ U.S. ___,
___, 139 S. Ct. 2400, 2422 (2019). Thus, we may not decide whether the
Miranda warnings are “incomplete and inadequate,” as Smith claims. Smith’s
Brief at 1. That is a question reserved exclusively for the High Court.

                                           -6-